Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is a Corrected Notice of Allowance. Claims 1 and 3-9 where previously allowed on 6/24/2022. This Corrected Notice of Allowance has been issued for a claim dependency correction for a dependent claim allowed on 6/24/2022.  
EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note: Please replace previously presented dependent claim 8 with newly amended dependent claim 8 listed below. 
8. (Currently Amended) A non-transitory computer-readable recording medium having
recorded thereon a key exchange program for making a computer function as the key exchange
device according to Claim 1 
Reason(s) for the Corrected Notice of Allowance  
The examiner notes for the record that applicant’s dependent claim 8 in applicant’s claim submittal made on 3/21/2022, recited a dependency on either independent claim 1 or dependent claim 2. The examiner further notes for the record that dependent claim 2 was cancelled in applicant’s claim submittal made on 3/21/2022. The examiner contends that since dependent claim 2 was cancelled, the appropriate claim dependency in this instance for dependent claim 8 is independent claim 1. The examiner notes that the above Examiner’s Amendment corrects the dependency for dependent claim 8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497